Citation Nr: 1044594	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the Veteran's service 
connected left knee strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, that continued 
the Veteran's evaluation for his service connected left knee 
strain at a noncompensable level.  During the course of this 
appeal, the Veteran's evaluation for his service connected left 
knee strain was increased to a 10 percent evaluation; therefore 
the issue in appellate status is as noted above.  An April 2009 
Board decision on this issue was vacated and remanded by a 
December 2009 United States Court of Appeals for Veterans Claims 
(Court) decision; as such, this issue returned again before the 
Board.  A March 2010 Board decision remanded this issue for 
further development, and this issue now returns against to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2010 Board remand, additional development was 
requested, including a VA examination.  Instructions for that 
examination request indicate that the examiner was specifically 
supposed to determine whether the Veteran's recent meniscal tear 
was related to his service connected left knee strain, and what 
knee symptomatology the Veteran has that is related to his 
service connected left knee strain, and what is related to his 
meniscal tear, or any other non service related causes.  The 
examiner did offer an opinion as to whether the Veteran's current 
meniscal tear was related to his service connected left knee 
strain; however, the examiner did not offer any opinion as to 
what knee symptomatology the Veteran has that is related to his 
service connected left knee strain, and what is related to his 
meniscal tear.  For instance, the Veteran was found to have 
instability on examination, but the examiner does not indicate 
whether that is related to his meniscal tear or his service 
connected left knee strain.  It is possible that the examiner was 
unable to differentiate such symptomatology between the 
disabilities; however, the VA examination report simply does not 
indicate whether this is the case.

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance. Id.  In this case, the examiner did not 
provide the complete opinion requested in the prior remand, and 
as such, the Board finds that this case is not ready for 
appellate review and must be remanded for compliance with the 
Remand instructions.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however, it is 
necessary to ensure that the Veteran receives all consideration 
due him under the law.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1. Please contact the examiner who examined 
the Veteran on June 15, 2010, and request he 
provide an opinion as to   what knee 
symptomatology the Veteran has that is 
related to his service connected left knee 
strain, and what that is related to his 
meniscal tear, or any other non service 
related causes.  If the examiner is unable to 
provide such information without resorting to 
speculation, he should so state in the 
examination report.  If this examiner is 
unavailable, the Veteran should again be 
scheduled for a VA examination in order to 
determine the current severity and etiology 
of any diagnosed left knee disabilities, 
including his service connected left knee 
strain.  The claims folder and a copy of this 
Remand must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be performed.  
The examiner must specifically comment on the 
Veteran's level of functional impairment as 
per DeLuca, if any, due to his service 
connected left knee strain.  The examiner 
should opine as to whether it is at least as 
likely as not that the Veteran's recent 
meniscal tear is related to his service 
connected left knee strain, and what knee 
symptomatology the Veteran has that is 
related to his service connected left knee 
strain, and what that is related to his 
meniscal tear, or any other non service 
related causes.  A complete rationale for all 
opinions expressed should be provided.

3.	Thereafter, the AMC should re- adjudicate 
the Veteran's claim of entitlement to an 
increased rating for his service connected 
left knee strain.  If any benefits sought are 
not granted, the Veteran should be furnished 
a supplemental statement of the case and an 
opportunity to respond.  The case should then 
be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


